DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 02/16/2022 is acknowledged. Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Status of Claims
Claim(s) 1-24 is/are pending in the application.
Claim(s) 15-24 is/are withdrawn from further consideration.
Claim(s) 1-14 is/are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/08/2019 and 07/17/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.



Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  
Claim 6, “a pitch of about 9 mm to about 10 mm” should read -- a pitch of the holes is about 9 mm to about 10 mm --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 recites the limitation “the contact layer having an open area of about 40 percent to about 50 percent” which is indefinite. It is unclear how the “open area” is defined. According to ¶0006 and 0034 of instant application, the open area is expressed as a percentage of an area defined by 
Claim(s) 2-14 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke (US PGPUB 20180110657 – of record) in view of Ingram (US PGPUB 20150320434), Carion (US PAT 5437622 – of record), and Goby (US PGPUB 20150005688).
Regarding claim 1, Locke discloses a cover (a cover 106: ¶0028 and Fig. 2) for protecting a tissue site (¶0008, 0027-0028, and Figs. 1-2), the cover (106) comprising: 
a shell layer (an elastomeric film 114: ¶0028 and Fig. 2); 
an adhesive (a first adhesive layer 118: ¶0028 and Fig. 2) disposed on the shell layer (Figs. 2-3); 
a contact layer (a second adhesive layer 120: ¶0028 and Fig. 2) disposed adjacent to the adhesive (Figs. 2-3), the contact layer (120) having an open area (120 is formed with a plurality of apertures 124: ¶0058 and Fig. 4; thus, 124 reads on an open area) …; 
…
a release liner adjacent to the contact layer (a release liner adjacent to 120: ¶0086).
Locke further discloses/suggests that each aperture of the plurality of apertures 124 of the contact layer 120 can be sized or modified (¶0058), but does not disclose 
In the same field of endeavor, negative pressure therapy, Ingram discloses a therapy system 100 comprising a shell layer (a drape 106: ¶0033 and Fig. 1) and a contact layer (a contact layer 110: ¶0033 and Figs. 1-2). Ingram also discloses the contact layer 110 comprising through-holes 140 (¶0075). Ingram further discloses/suggests the contact layer having the open area of about 40 percent to about 50 percent of the total area of the contact layer (the percentage of surface area of the through-holes 140 is between 40% and 75% of the total surface area of the contact layer 110: ¶0075; thus, the taught surface area range overlaps with the claimed range) for the benefit of not minimizing the exterior surface of the walls of the through-holes too much so that the contact layer becomes too fragile for sustaining the application of a negative pressure (¶0075).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the open area of the contact layer of Locke by making the percentage of surface area within the claimed range, similar to that disclosed by Ingram, in order to not minimize the exterior surface of the walls of the open area too much so that the contact layer becomes too fragile for sustaining the application of a negative pressure, as suggested in ¶0075 of Ingram and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP § 2144.05 (I)). 
  Examiner further notes, in light of cited prior art that the percentage of surface area of the contact layer are design choices considered as result effective variables, which can be optimized within prior art conditions. The claimed percentage of surface In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Locke in view of Ingram does not disclose wherein a sacrificial segment defined by perforations through at least the shell layer and the contact layer and a handling bar coupled to the sacrificial segment.  
In the same field of endeavor, dressing or drape, Carion discloses a dressing (an incision drape) comprising a shell layer (a sheet of less flexible film material 2: Col. 3, lines 20-27, and Figs. 1-3) and a contact layer (a sheet of flexible film 1: Col. 3, lines 20-27, and Figs. 1-3). Carion further discloses a sacrificial segment defined by a starter cut 5 passing through the shell layer and the contact layer (Col. 3, lines 50-61, and Figs. 1-3) and a handling bar (a strip for grasping 4) coupled to the sacrificial segment (Col. 3, lines 50-61, and Figs. 1-3) for the benefit of providing an incision drape that is handled easily to avoid large quantities of waste and to increase safety and rapidity of use while keeping costs as low as possible (Col. 2, lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the shell layer and the contact layer of Locke in view of Ingram by incorporating a starter cut and a handling bar, similar to that disclosed by Carion, in order to provide a cover that is handled easily to avoid large 
Locke in view of Ingram and Carion discloses the sacrificial segment defined by the starter cut, but does not disclose wherein the starter cut comprises perforations.
In the same field of endeavor, wound dressing, Goby discloses a wound dressing comprising a shell layer (a thin film 1), an adhesive (a pressure-sensitive adhesive layer 2), and a contact layer (a protective layer 3: Abstract and Fig. 1). Goby further discloses a pre-cut line formed into the thin film 1 and the protective layer (¶0028) and the pre-cut line comprises perforations (a series of incisions: ¶0026 and Fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sacrificial segment of Locke in view of Ingram and Carion by incorporating perforations through the shell layer and the contact layer, similar to that disclosed by Goby, motivated by the desires to allow the sacrificial segment easily separated from the rest of the cover. 
Regarding claims 2 and 3, Locke in view of Ingram, Carion, and Goby discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the open area is formed by a plurality of holes through the contact layer (the contact layer 120 is formed with a plurality of apertures 124: ¶0058 and Fig. 4) and wherein the open area is formed by a plurality of holes through the contact layer arranged in a pattern of rows (the plurality of apertures 124 is arranged in a pattern of rows: Fig. 4).
Regarding claims 4 and 5, Locke in view of Ingram, Carion, and Goby discloses all the limitations as discussed above for claim 1.

Ingram further discloses/suggests to arrange the plurality of holes 140 in pattern of rows that are staggered (Figs. 2 and 4) or arrange the plurality of holes 140 in pattern of rows that are staggered at 45 degree (a strut angle between a strut line 168 and a midline 136 is between 30 and 70 degree: ¶0073, Figs. 2, and 4; the taught strut angle overlaps with the claimed range) for the benefit of optimizing lateral force by providing a more compliant or compressible contact layer in a direction perpendicular to the midline while applying negative pressure to the contact layer (¶0073 and 0115).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of holes of Locke in view of Ingram, Carion, and Goby by rearranging the pattern of rows and/or adjusting a strut angle, similar to that disclosed by Ingram, in order to optimize lateral force by providing a more compliant or compressible contact layer in a direction perpendicular to the midline while applying negative pressure to the contact layer, as suggested in ¶0073 and 0115 of Ingram, as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (See MPEP § 2144.04 (VI) (C)), and as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art (See MPEP § 2144.05 (I)). Further, one would have been motivated to rearrange the In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Regarding claim 6, Locke in view of Ingram, Carion, and Goby discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the open area is formed by a plurality of holes through the contact layer (the contact layer 120 is formed with a plurality of apertures 124: ¶0058 and Fig. 4) and a pitch (a pitch 144: ¶0068 and Fig. 4), but does not disclose wherein the plurality of holes arranged in a pattern of rows that are staggered at 45 degrees and wherein the pitch of the holes is about 9 millimeters to about 10 millimeters.
Ingram further discloses/suggests to arrange the plurality of holes 140 in pattern of rows that are staggered at 45 degree (a strut angle between a strut line 168 and a midline 136 is between 30 and 70 degree: ¶0073, Figs. 2, and 4; the taught strut angle overlaps with the claimed range) for the benefit of optimizing lateral force by providing a more compliant or compressible contact layer in a direction perpendicular to the midline while applying negative pressure to the contact layer (¶0073 and 0115).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of holes of Locke in view of Ingram, Carion, and Goby by rearranging the pattern of rows and adjusting a strut angle, similar to that disclosed by Ingram, in order to optimize lateral force by providing a more compliant or compressible contact layer in a direction perpendicular to In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Ingram further discloses/suggests the pitch (the length 172: ¶0074 and Fig. 4) between adjacent apertures 140 between 7 mm and 25 mm (¶0074; the taught pitch range overlaps with the claimed range) for the benefits of increasing compression or collapse of the contact layer in a lateral direction and optimizing the lateral force (¶0081, 0083 and 0115).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of holes of Locke in view of Ingram, Carion, and Goby by making the pitch within the claimed range, similar to that disclosed by Ingram, in order to increase compression or collapse of the contact layer in a lateral direction and to optimize the lateral force, as suggested in ¶0081, 0083, and 0115 of Ingram, as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04 (IV) (A)), and as it has been held that a In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 7, Locke in view of Ingram, Carion, and Goby discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the open area is formed by a plurality of holes through the contact layer (the contact layer 120 is formed with a plurality of apertures 124: ¶0058 and Fig. 4), and at least some of the plurality of holes are arranged in a row having a midline substantially aligned with the perforations (at least some of the plurality of holes are arranged in a row having a midline: see annotated Fig. 4 below; since the perforations go through at least the shell layer and the contact layer (see rejection of claim 1 above), the midline of at least some of the plurality of holes of the open area of the contact layer is aligned with the perforations).

    PNG
    media_image1.png
    700
    578
    media_image1.png
    Greyscale

Regarding claim 8, Locke in view of Ingram, Carion, and Goby discloses all the limitations as discussed above for claim 1.
Locke does not disclose wherein the perforations have a cut length of about 2 millimeters and a tie length of about I millimeter. 
Goby further discloses/suggests that the pre-cut line has a length between 0.5 mm and 3 mm (¶0020: the taught cut length range overlaps with the claimed cut length range) and a space between two incisions between 1 mm and 3 mm (¶0020: the taught tie length range overlaps with the claimed tie length range). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the perforations of Locke in view of Ingram, Carion, and Goby by making a cut length of about 2 millimeters and a tie length of about I millimeter, similar to that disclosed by Goby, motivated by the desires to 
Regarding claim 9, Locke in view of Ingram, Carion, and Goby discloses all the limitations as discussed above for claim 1.
 Locke does not disclose wherein the perforations are slots having a cut length of about 2 millimeters and a tie length of about 1 millimeter.
Goby further discloses/suggests that the pre-cut line comprises slots (Fig. 10) having a length between 0.5 mm and 3 mm (¶0020: the taught cut length range overlaps with the claimed cut length range) and a space between two incisions between 1 mm and 3 mm (¶0020: the taught tie length range overlaps with the claimed tie length range). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the perforations of Locke in view of Ingram, Carion, and Goby by changing the shape/configuration and making a cut length of about 2 millimeters and a tie length of about I millimeter, similar to that disclosed by Goby, motivated by the desires to facilitate the removal of the sacrificial segments, as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination (See MPEP § 2144.04 (IV) (B)), as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with 
Regarding claims 12-14, Locke in view of Ingram, Carion, and Goby discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the shell layer (114) comprises a polymer film (an elastomeric film: ¶0028), wherein the shell layer (114) comprises a polyurethane film (a polyurethane film: ¶0051), or wherein the contact layer (120) comprises a silicone gel (a silicone gel: ¶0057).
Claim(s) 10-11 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke in view of Ingram, Carion, and Goby, as applied to claim 1 above, and further in view of Baker (US PAT 5979450). 
Regarding claims 10-11, Locke in view of Ingram, Carion, and Goby discloses all the limitations as discussed above for claim 1.
Locke does not disclose wherein the handling bar is at least partially disposed between the shell layer and the contact layer or wherein the handling bar is at least partially disposed between the shell layer and the contact layer exterior to the perforations.
In the same field of endeavor, drape, Baker discloses a drape 10 comprising a shell layer (a flexible film 12: Col. 5, lines 31-42, and Figs. 1A-C) and an adhesive 14 (Col. 5, line 66 – Col. 6, line 8). Baker further discloses/suggests having a handling bar (a film handle 18: Col. 8, lines 6-10, and Figs. 1A-C) attached to the underside of the shell layer 12 (Col. 8, lines 17-25) for the benefits of providing a handle for the shell layer and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cover of Locke in view of Ingram, Carion, and Goby by rearranging the handling bar attached to the underside of the shell layer, similar to that disclosed by Baker, in order to provide a handle for the shell layer and extend for attachment when the drape is in the folded configuration, as suggested in Col. 2, line 57 – Col. 3, line 10 of Baker and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (See MPEP § 2144.04 (VI) (C)). Further, one would have been motivated to rearrange the handling bar between the shell layer and the contact layer or between the shell layer and the contact layer exterior to the perforations for the purpose of providing a handle for the shell layer and extending for attachment when the drape is in the folded configuration. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tuck (US PGPUB 20170135862) discloses a medical drape comprising a shell layer and a contact layer with a plurality of holes (Figs. 1-5 and accompanying texts).
Locke (US PGPUB 20130152945 – of record) discloses a drape comprising a plurality of perforations (Figs. 1-7 and accompanying texts). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781